Title: To George Washington from Corny, 7 August 1780
From: Corny, Dominique-Louis Ethis de
To: Washington, George


					
						Dear General,
						Newport 7 August 1780.
					
					I reserved, agreable to your permission, the Detachment of the company of herr, untill the arrival of the french army. the dragons were employd in carrying the first accounts. the Count de Rochambeau requested Lieftenant strubing to charge himself With the pacquets of Consequence Wich it was necessary to send With safety to your excellency and Mr De La Luzerne. he Discharged his commission With great fidelity. the Marquis de Lafayette had proposed to employ this Detachment in his peculiar service, as the time the appearance of the english Before New-port flatterd us With the idea of his commanding the Brave americans; as Circumstances are changed, and the marquis has returned to join you. I have the honor to send Back to your excellency, My dear general, this Detachment. i shall express to you the satisfaction i have in the Conduct of serjeant Aker, of this Company. I return you a thousand thanks; I Desire to see you as soon as possible, and to assure you, yet once, in person the sentiments of the great respect, admiration, and attachment With Which I have the honor to be, forever, Dear general of your excellencys the most faith full, humble, and obedient servant
					
						ethis De Corny
					
				